DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment & Response to Arguments
Applicant’s arguments and amendments of November 1, 2021 has been fully and carefully considered.  In the Non-Final Office action of July 30, 2021, applicant was requested to submit a substitute specification in order to prevent printer problems as there are a plurality of specifications in this application.  Educational material on preparing a substitute specification is attached to this office action.  A substitute specification requirement is a marked up version of the specification which includes underlining for added material, strike-through for deleted subject matter, a clean copy of the specification which includes no markings, and a statement that by this substitute specification no new matter has been entered. Applicant has only amended one claim in the 11/1/2021 application.  The claims are still the same, and subject to the 101 statutory double patenting rejection.  Claim 8 has been changed and claim 9 has been cancelled.  Claims 1-7 remain as being rejected as statutory double patenting.  Claims 8, 10-20 are newly rejected under obviousness type double patenting necessitated by amendment.
Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because applicant has filed two specifications with no markings, the Specification filed 9-29-2020 and one filed July 20, 2020.  The Examiner is using the .
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 10,720,632. This is a statutory double patenting rejection.  The claims are substantially identical, there are some words which are different, however when reading the claims the interpretations is “same” and invention drawn to identical subject matter.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,720,632. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and that of the ‘637 patent claim a liquid powered assembly, comprising: a housing, having an upper end portion and a lower end portion, said housing having a volume therein for containing an electrolyte solution, said lower end portion having a fluid inlet; a removable bottom base removably attached to said lower end portion of said housing, said removable bottom base having a bottom surface for supporting said liquid powered assembly, a stem of said lower end portion of said housing threading into said removable bottom base; wherein said housing sits atop said base; a seal for engaging said housing and said removable bottom base for providing fluidic sealing engagement there between at said fluid inlet, said seal being positioned under said housing and above said removable bottom base; an electrolyte battery assembly positioned within said housing, said electrolyte battery assembly having two or more sets of metal rods disposed centrally within said housing; a divider, said divider disposed centrally within said housing approaching a top of said upper end portion; wherein said electrolyte solution may pass under said divider within a well cavity of said fluid inlet; a liquid powered device operably attached to said electrolyte battery assembly and positioned at said housing, wherein, to provide operation, said housing and said removable bottom base are detached relative to each other, said housing is turned substantially upside down to allow filling of said housing via said inlet and to allow only then a display to be properly read right-side up from the assembly, said bottom base is attached to said housing and said assembly is then inverted for use, 1thereby disguising said fluid inlet; and wherein said liquid powered device is contained within a water-tight chamber.  The difference between the instant application and that of the patent is that applicant has claimed that the liquid tank assembly is liquid sealed and will not allow liquid to flow from said liquid tank when the electronic module is removed, this feature would have been obvious to one having ordinary skill in the art, especially when the assembly is to be inverted  in certain applicants and to prevent leakage of fluid and damage to electronic components would have been obvious to one having ordinary skill in the art and an obvious design choice. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In order to advance prosecution on the merits, applicant should cancel claims 1-7 because of the statutory double rejection, and with a timely filed and properly executed Terminal Disclaimer Claims 8 and 10-20, the application would be in condition for allowance.  Applicant is reminded that a substitute specification is required at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771